Citation Nr: 1443920	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  In November 2012, the Board remanded the claim for evidentiary development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his myasthenia gravis is the result of being exposed to noxious gases during basic training.  In a statement received in January 2013, he provided additional details about his claimed exposure.  He stated that during basic training he was required to go inside a gas chamber.  He did not know what type of gas was used, but he was required to spend time inside the chamber, remove his mask, and respond to his drill sergeant's verbal commands.  He stated that after leaving the gas chamber there was uncontrollable fluid coming from his nose, he was coughing, and his eyes were burning.  He was instructed not to touch his eyes because rubbing would cause more burning.  The Veteran's claim of exposure to gas during basic training is plausible.  Accordingly, a medical opinion must be obtained regarding the relationship, if any, between his exposure to gas during basic training and his myasthenia gravis. 

Further, an effort should be made to obtain any additional VA treatment records since December 2012 and private treatment records since September 2012 showing treatment for the Veteran's myasthenia gravis.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of any VA treatment records dated since December 2012, and any private treatment records dated since September 2012, showing treatment for the Veteran's myasthenia gravis.  

2.  Thereafter, arrange for a VA neurologist to review the Veteran's complete claims folder, to include any electronic records.  

The neurologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's myasthenia gravis was caused by his exposure to "noxious" gas during his basic training.  

For the purpose of providing an opinion, the neurologist should accept the history provided by the Veteran as true.  Specifically, the Veteran stated that during basic training he was required to go inside a gas chamber.  He did not know what type of gas was used, but he was required to spend time inside the chamber, remove his mask, and respond to his drill sergeant's verbal commands.  He stated that after leaving the gas chamber there was uncontrollable fluid coming from his nose, he was coughing, and his eyes were burning.  He was instructed not to touch his eyes because rubbing would cause more burning.

A detailed rationale, including reference to pertinent findings from the record, should be provided for all opinion(s) provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.

3.  Next, review the medical opinion to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.

4.   Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

